           Case 1:18-cr-00791-AT Document 25 Filed 10/06/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: __________________
                                                              DATE FILED: _10/6/2020____

             -against-
                                                                           18 Cr. 791 (AT)
NAIM ISMAIL,
                                                                               ORDER
                             Defendant.
ANALISA TORRES, District Judge:

       On October 4, 2020, Defendant submitted a motion for reconsideration of bail under 18
U.S.C. § 3145(b). ECF No. 23. It is ORDERED that by October 9, 2020, the Government shall file
a response.

      SO ORDERED.

Dated: October 6, 2020
       New York, New York
